Citation Nr: 1002109	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Propriety of the reduction in evaluation of posttraumatic 
stress disorder (PTSD) from 50 percent to 30 percent, 
effective April 1, 2007. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 
January 1962 and from March 1962 to May 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO reduced the rating for 
the Veteran's PTSD from 50 percent to 30 percent, effective 
April 1, 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before the Board in Washington, DC.  The 
Veteran has a right to a hearing, but one has not yet been 
scheduled.  See 38 C.F.R. § 20.700 (a),(e) (2009).  A remand 
is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing 
in Washington, DC before a Veterans Law 
Judge.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


